SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13G INFORMATION STATEMENT PURSUANT TO RULES 13d-1 AND 13d-2 UNDER THE SECURITIES EXCHANGE ACT OF 19341 Chanticleer Holdings, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 15930P107 (CUSIP Number) January 5, 2011 (Date of Event Which Requires Filing of This Statement) Check the Appropriate box to designate the rule pursuant to which this schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) 1 The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 15930P107 13G Page 2 of 14 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS MPIC Fund I, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 5 SOLE VOTING POWER NUMBER OF 0 SHARES 6 SHARED VOTING POWER BENEFICIALLY 25,134 OWNED BY 7 SOLE DISPOSITIVE POWER EACH 0 REPORTING 8 SHARED DISPOSITIVE POWER PERSON WITH 25,134 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 25,134 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARESo 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 2.5% 12 TYPE OF REPORTING PERSON PN CUSIP No. 15930P107 13G Page 3 of 14 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS MPIC Canadian Limited Partnership 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Vancouver, British Columbia, Canada 5 SOLE VOTING POWER NUMBER OF 0 SHARES 6 SHARED VOTING POWER BENEFICIALLY 25,134 OWNED BY 7 SOLE DISPOSITIVE POWER EACH 0 REPORTING 8 SHARED DISPOSITIVE POWER PERSON WITH 25,134 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 25,134 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARESo 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 2.5% 12 TYPE OF REPORTING PERSON PN CUSIP No. 15930P107 13G Page 4 of 14 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS Corner Market Capital U.S., Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 5 SOLE VOTING POWER NUMBER OF 0 SHARES 6 SHARED VOTING POWER BENEFICIALLY 25,134 OWNED BY 7 SOLE DISPOSITIVE POWER EACH 0 REPORTING 8 SHARED DISPOSITIVE POWER PERSON WITH 25,134 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 25,134 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARESo 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 2.5% 12 TYPE OF REPORTING PERSON CO CUSIP No. 15930P107 13G Page 5 of 14 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS Corner Market Management Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Vancouver, British Columbia, Canada 5 SOLE VOTING POWER NUMBER OF 0 SHARES 6 SHARED VOTING POWER BENEFICIALLY 25,134 OWNED BY 7 SOLE DISPOSITIVE POWER EACH 0 REPORTING 8 SHARED DISPOSITIVE POWER PERSON WITH 25,134 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 25,134 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARESo 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 2.5% 12 TYPE OF REPORTING PERSON CO CUSIP No. 15930P107 13G Page 6 of 14 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS Corner Market Capital Corporation 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Vancouver, British Columbia, Canada 5 SOLE VOTING POWER NUMBER OF 0 SHARES 6 SHARED VOTING POWER BENEFICIALLY 25,134 OWNED BY 7 SOLE DISPOSITIVE POWER EACH 0 REPORTING 8 SHARED DISPOSITIVE POWER PERSON WITH 25,134 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 25,134 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARESo 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 2.5% 12 TYPE OF REPORTING PERSON CO CUSIP No. 15930P107 13G Page 7 of 14 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS Alnesh Mohan 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Canada 5 SOLE VOTING POWER NUMBER OF 0 SHARES 6 SHARED VOTING POWER BENEFICIALLY 25,134 OWNED BY 7 SOLE DISPOSITIVE POWER EACH 0 REPORTING 8 SHARED DISPOSITIVE POWER PERSON WITH 25,134 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 25,134 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARESo 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 2.5% 12 TYPE OF REPORTING PERSON CO CUSIP No. 15930P107 13G Page 8 of 14 Pages 1 NAME OF REPORTING PERSONS S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS Sanjeev Parsad 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Canada 5 SOLE VOTING POWER NUMBER OF 0 SHARES 6 SHARED VOTING POWER BENEFICIALLY 25,134 OWNED BY 7 SOLE DISPOSITIVE POWER EACH 0 REPORTING 8 SHARED DISPOSITIVE POWER PERSON WITH 25,134 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 25,134 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARESo 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 2.5% 12 TYPE OF REPORTING PERSON CO CUSIP No. 15930P107 13G Page 9 of 14 Pages Item 1 (a). Name of Issuer: Chanticleer Holdings, Inc. Item 1 (b). Address of Issuer’s Principal Executive Offices: 4201 Congress Street, Suite 145, Charlotte, NC 28209 Item 2 (a). Name of Person Filing: i) MPIC Fund I, LP with respect to the shares of common stock directly owned by it. ii) MPIC Canadian Limited Partnership with respect to the shares of common stock directly owned by it. iii) Corner Market Capital U.S., Inc. with respect to the shares of common stock directly owned by it. iv) Corner Market Capital Corporation with respect to the shares of common stock beneficially owned by it. v) Alnesh Mohan with respect to the shares of common stock beneficially owned by him. vi) Sanjeev Parsad with respect to the shares of common stock beneficially owned by him. Item 2 (b). Address of Principal Business Office or, if None, Residence: i) MPIC Fund I, LP Suite 1620, Box 36 1140 West Pender Street Vancouver, BC V6E4G1 ii) MPIC Canadian Limited Partnership Suite 1620, Box 36 1140 West Pender Street Vancouver, BC V6E4G1 iii) Corner Market Capital U.S., Inc. Suite 1620, Box 36 1140 West Pender Street Vancouver, BC V6E4G1 iv) Corner Market Management Inc. Suite 1620, Box 36 1140 West Pender Street Vancouver, BC V6E4G1 v) Corner Market Capital Corporation Suite 1620, Box 36 1140 West Pender Street Vancouver, BC V6E4G1 vi) Alnesh Mohan Suite 1620, Box 36 1140 West Pender Street Vancouver, BC V6E4G1 vii) Sanjeev Parsad Suite 1620, Box 36 1140 West Pender Street Vancouver, BC V6E4G1 CUSIP No. 15930P107 13G Page 10 of 14 Pages Item 2 (c). Citizenship: See Item 4 of the cover page Item 2 (d). Title of Class of Securities: Common Stock Item 2 (e). CUSIP Number: 15930P107 Item 3. If this statement is filed pursuant to Rules 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: (a)  Broker or dealer registered under Section 15 of the Act; (b)  Bank as defined in Section 3(a)(6) of the Act; (c)  Insurance Company as defined in Section 3(a)(19) of the Act; (d)  Investment Company registered under Section 8 of the Investment Company Act; (e)  Investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f)  Employee benefit plan or endowment plan in accordance with Rule 13d-1(b)(1)(ii)(F); (g)  Parent holding company or control person, in accordance with Rule 13d-1(b)(1)(ii)(G); (h)  A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act; (i)  A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act of 1940: (j)  Group, in accordance with Rule 13d-1(b)(1)(ii)(j). x If this statement is filed pursuant to Rule 13d-1(c), check this box. Item 4. Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities identified in Item 1. (a) Amount beneficially owned: See Item 9 on the cover page (b) Percent of class: See Item 11 on the cover page (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote (ii) Shared power to vote or to direct the vote (iii) Sole power to dispose or to direct the disposition of CUSIP No. 15930P107 13G Page 11 of 14 Pages (iv) Shared power to dispose or to direct the disposition of As of January 5, 2011, (i) MPIC Fund I, LP directly owned 23,730 shares of common stock; (ii) MPIC Canadian Limited Partnership directly owned 1,404 shares of common stock; and (iii) Corner Market Capital U.S., Inc. directly owned 0 shares of common stock. Corner Market Capital U.S., Inc. is the general partner of MPIC Fund I, LP. Corner Market Management Inc. is the general partner of MPIC Canadian Limited Partnership. Corner Market Capital U.S., Inc. and Corner Market Management Inc. are both wholly owned subsidiaries of Corner Market Capital Corporation. The foregoing should not be construed in and of itself as an admission by any reporting person as to the beneficial ownership of shares of common stock owned by another reporting person. Corner Market Capital Corporation, which has, indirectly through its subsidiaries Corner Market Capital U.S., Inc. and Corner Market Management Inc., the power to vote or to direct the vote, and to dispose or to direct the disposition of, and may be deemed to beneficially own, the 25,134 shares of common stock owned by MPIC Fund I, LP, MPIC Canadian Limited Partnership and Corner Market Capital U.S., Inc. Alnesh Mohan and Sanjeev Parsad as executive officers of Corner Market Capital Corporation may be deemed to be the beneficial owners of all shares of common stock owned by MPIC Fund I, LP, MPIC Canadian Limited Partnership and Corner Market Capital U.S., Inc. Each of Corner Market Capital Corporation, Corner Market Management Inc., Alnesh Mohan and Sanjeev Parsad hereby disclaims beneficial ownership to such shares of common stock, except to the extent of their pecuniary interest therein. Instruction.
